EXHIBIT 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of this
14th day of May 2007 (the “Effective Date”), by BLACK GAMING, LLC, a Nevada
limited liability company, (the “Company”), and JASON GOUDIE (the “Executive”).

RECITALS

WHEREAS, the Company desires to employ the Executive on the terms and conditions
set forth herein; and

WHEREAS, the Executive desires to accept employment with the Company on the
terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the Company and the
Executive (each a “Party” and collectively the “Parties”) agree that the
foregoing recitals are true and as follows:

AGREEMENT

1.             DEFINITIONS: In addition to certain terms defined elsewhere in
this Agreement, the following terms shall have the following respective
meanings:

1.1           “Affiliate” shall mean any Person who controls, is controlled by,
or is under common control with the Company.

1.2           “Annual Bonus” shall mean the bonus payable to Executive on an
annual basis.

1.3           “Annual Review” shall have the meaning as provided in Section 3.1.

1.4           “Base Salary” shall have the meaning as provided in Section 3.1.

1.5           “Buyout Payment” shall have the meaning as provided in Section 7.

1.6           “Cause” shall mean that the Executive:

(a)                                  has been charged with or convicted of any
felony, or charged with or convicted of any misdemeanor involving fraud, theft,

1


--------------------------------------------------------------------------------


embezzlement, dishonesty or moral turpitude during the Term;

(b)                                 has been found unsuitable to hold a gaming
license by a Gaming Authority;

(c)                                  has failed to abide by the Company’s
policies and procedures that are reasonably and consistently enforced;

(d)                                 has engaged in misconduct, failed to follow
a reasonable directive, including any reasonable directive given by the Company,
or engaged in material inattention to the Company’s business;

(e)                                  has failed to perform the duties required
of the Executive up to the standards established by the Company;

(f)                                    has materially breached this Agreement;

(g)                                 has engaged in acts or omissions that
constitute gross negligence or willful misconduct resulting, in either case, in
material economic harm to the Company; or

(h)           has engaged in excessive absenteeism.

1.7           “Change in Control” shall be deemed to have occurred if (a) there
is a sale or exchange of outstanding stock of any class, as applicable, or
membership interest in the Company to a third party, the result of which leaves
the Existing Majority Equity Holder with less than 50% of the beneficial
ownership in the surviving entity(ies); (b) there is a sale of all or
substantially all of the assets of the Company; or (c) Robert R. Black, Sr. is
no longer the Chief Executive Officer or equivalent of the Company as a going
gaming concern.  For purposes of this Section 1.7, “beneficial ownership” shall
have the same meaning as defined in Rules 13d-13d-5 under the Securities
Exchange Act of 1934, as amended, except that a Person shall be deemed to have
“beneficial ownership” of all shares or membership interest that any such Person
has the right to acquire, whether such right is immediately exercisable or only
after the passage of time.

2


--------------------------------------------------------------------------------


1.8           “Company Property” shall mean all items and materials that are
created, compiled, existing, or received by the Company during the course of the
Executive’s employment with the Company, all items and materials provided by the
Company to the Executive, or to which the Executive has access, in the course of
his employment, including, without limitation, all files, records, documents,
drawings, specifications, memoranda, notes, reports, manuals, equipment,
computer disks, videotapes, drawings, blueprints, other similar items relating
to or emanating from the Company, its Affiliates or their respective customers,
whether prepared by the Executive or others, and any and all copies, abstracts
and summaries thereof.

1.9           “Competing Business” shall mean any Person engaged in the gaming
industry that directly or through an affiliate conducts or has, before or during
the Term, publicly announced plans to conduct its gaming business within the
Restricted Area.

1.10         “Confidential Information” shall mean all nonpublic and/or
proprietary information respecting the business of the Company or any Affiliate,
including, without limitation, its patrons, customer lists, products, programs,
projects, promotions, marketing plans and strategies, business plans or
practices, business operations, employees, invitees, research and development
products or information, intellectual property, software, databases, trademarks,
pricing information and accounting and financing data. Confidential Information
also shall include information concerning the Company’s or any Affiliate’s
customers, such as their identity, address, preferences, playing patterns and
ratings or any other information kept by the Company or any Affiliate concerning
its customers regardless of whether such information has been reduced to
documentary or tangible form. Confidential Information does not include
information that is, or becomes, available to the general public unless such
availability occurs through an unauthorized act on the part of the Executive.

1.11         “Disability” shall mean a physical or mental incapacity that occurs
during the Term that prevents the Executive from performing, with reasonable
accommodation, the essential functions of his position with the Company for a
minimum period of ninety (90) days.  In the Event of Disability, the Executive
hereby agrees to submit to medical examinations by a licensed healthcare
professional selected by the Company, in its sole discretion, to determine
whether a Disability exists. In addition, the Executive may submit to the
Company documentation of a Disability, or lack thereof, from a licensed
healthcare professional of his choice. Following a determination of a Disability
or lack of Disability by the Company’s or the Executive’s licensed healthcare
professional, the other Party may submit subsequent documentation relating to
the existence of a Disability from a licensed healthcare professional selected
by such other Party.

3


--------------------------------------------------------------------------------


In the event that the medical opinions of such licensed healthcare professionals
conflict, such licensed healthcare professionals shall appoint a third licensed
healthcare professional to examine the Executive, and the opinion of such third
licensed healthcare professional shall be dispositive.

1.12         “Existing Majority Equity Holder” shall mean Robert R. Black, Sr.

1.13         “Gaming Authorities” shall mean the federal, state and local
governmental, regulatory and administrative authorities, agencies, boards and
officials responsible for or involved in the regulation of gaming or gaming
activities in any jurisdiction and, within the State of Nevada, specifically,
the Nevada Gaming Commission and the Nevada State Gaming Control Board.

1.14         “Good Reason” shall mean and exist if, without the Executive’s
prior written consent, one or more of the following events occurs:

(a)                                  the Executive is required to relocate from,
or maintain his principal office outside of, Clark County, Nevada;

(b)                                 the Executive is given or is assigned
significant duties or responsibilities that are inconsistent, in any material
respect, with the position of Chief Financial Officer;

(c)                                  the Company fails to agree to or to
actually indemnify the Executive for his actions and/or inactions, as either a
director or an officer of the Company, in accordance with Nevada law and
specifically NRS Chapter 78 and NRS Chapter 86, as applicable, and/or the
Company fails to maintain commercially reasonable levels of directors’ and
officers’ liability insurance coverage for the Executive when such insurance is
available.

1.15         “Long Term Incentive Plan” or “LTIP” shall mean the long term
incentive plan as that plan was adopted effective October 1, 2006 and amended
from time to time.

1.16         “Membership Interest” shall mean the membership interest held by
any member of the Company.

4


--------------------------------------------------------------------------------


1.17         “NRS” shall mean the Nevada Revised Statutes, as amended.

1.18         “Person” shall mean a natural person, any form of business and any
other non-governmental legal entity including, but not limited to, a
corporation, partnership, trust, or limited liability company.

1.19         “Restricted Area” shall mean the area within a 25 mile radius of
any casino operated by the Company or any of its affiliates or within a 25 mile
radius of any site for which the Company or any of its affiliates has applied
for a gaming license during the Restriction Period.

1.20         “Restriction Period” shall mean the period expiring at 11:59 p.m.
on that date immediately preceding the two (2) year anniversary of the effective
date of (a) the termination of this Agreement by the Company with or without
Cause; (b) the termination of this Agreement by the Executive with or without
Good Reason; or (c) a Buyout Payment.

1.21         “Term” shall have the meaning as provided in Section 2.2.

1.22         “Voting Stock”  shall mean capital stock of any class or classes
having general voting power under ordinary circumstances, in the absence of
contingencies, to elect the directors of a corporation.

2.             TERM; POSITION AND RESPONSIBILITIES.

2.1           Employment Accepted.  The Company hereby employs the Executive,
and the Executive hereby accepts employment with the Company, for the Term, in
the position and with the responsibilities set forth in Section 2.3 and upon
such other terms and conditions as are stated in this Agreement.

2.2           Term.  This Agreement shall be for a term of five (5) years
commencing on the Effective Date and expiring at 11:59 p.m. on that date
immediately preceding the five (5) year anniversary of the Effective Date,
unless earlier terminated as provided herein (the “Term”).

2.3           Responsibilities.  During the Term, the Executive shall be
employed as the Chief Financial Officer of the Company and shall have such
responsibilities as are commensurate with the title of Chief Financial Officer. 
During the Term, the Executive shall devote his full time and attention to the
business and affairs of the Company and shall use commercially reasonable
efforts, skills and abilities to promote the Company’s interests. Anything set
forth herein to the contrary notwithstanding, the Executive shall not be
precluded from engaging in charitable and community affairs and managing his
personal investments.

5


--------------------------------------------------------------------------------


3.             COMPENSATION.

3.1           Base Salary.  During the Term, the Executive shall be entitled to
a base salary (the “Base Salary”) payable no less frequently than in equal
bi-weekly installments (each, an “Installment”) at an annualized rate of TWO
HUNDRED THOUSAND DOLLARS ($200,000.00).  During the Term, the Base Salary shall
be reviewed annually for increase (but not decrease) by the Company, and any
such increase shall be at the sole discretion of the Company. In conducting such
annual review (the “Annual Review”), the Company shall take into account any
change in the Executive’s responsibilities, increases in the compensation of
other executives of the Company or of any Affiliate (or of any competitor(s) of
either or both), the performance of the Executive and/or any other pertinent
factors.  If an increase is approved by the Company, then such increased Base
Salary shall then constitute the Executive’s “Base Salary” for purposes of this
Agreement.

3.2           Annual Bonus.  Provided he is still employed on the payment date,
Executive shall receive an Annual Bonus in the amount of fifty percent (50%) of
total amount of Base Salary paid to Executive in the prior calendar year.  The
payment date of the Annual Bonus shall be on or before the last day of the first
calendar quarter of the year following the year to which the Annual Bonus
applies.

3.3           LTIP.  The Executive is eligible to participate in the LTIP on the
terms of the plan which was adopted on October 1, 2006 as the plan is amended
from time to time.

3.4           Merger Bonus.  Executive has advised Company that on or about
April 5, 2007 the stockholders of Harrah’s Entertainment approved a merger and
merger agreement with affiliates of Texas Pacific Group (TPG) and Apollo
Management, L.P. (the Merger).  Provided that Executive is still employed with
the Company on the date that the Merger closes, Executive shall receive a
payment of $50,000 within ten business days of the date that Harrah’s
shareholders receive their cash payment for their shares.

4.             PENSION AND WELFARE BENEFIT PLANS.  Beginning on the Effective
Date, the Executive shall be entitled to participate in all employee benefit
programs and plans, consistent with the terms of such programs and plans, made
available to the Company’s executives or salaried employees generally, as such
programs may be in effect from time to time.

6


--------------------------------------------------------------------------------


5.             BUSINESS EXPENSE REIMBURSEMENT AND PERQUISITES.

5.1           Expense Reimbursement. During the Term, and in accordance with
applicable company policies, the Executive shall be entitled to receive
reimbursement by the Company for all reasonable out-of-pocket expenses incurred
by him in performing services under this Agreement and in relation to the
Company, subject to providing reasonable documentation of such expenses.

5.2           Perquisites. During the Term, the Executive also shall be entitled
to any of the Company’s executive perquisites in accordance with the terms and
provisions of the applicable policies.  Executive shall be entitled to
participate in all PTO and Vacation programs, consistent with the terms of such
programs, made available to the Company’s executives or salaried employees
generally, as such programs may be in effect from time to time.

6.             TERMINATION OF EMPLOYMENT.

6.1           Termination Due to Death or Disability.  The Executive’s
employment shall be terminated immediately in the event of his death or
Disability. In the event of a termination due to the Executive’s death or
Disability, the Executive or his estate, as applicable, shall be entitled, in
lieu of any other compensation whatsoever, to the following:

(a)                                  any earned and non-paid Installment of Base
Salary at the rate in effect at the time of his termination through the date of
death;

(b)                                 reimbursement of expenses incurred but not
paid prior to such termination of employment;

(c)                                  such rights to other payments and benefits
as may be provided in applicable plans and programs of the Company, including
the LTIP, according to the terms and provisions of such plans and programs;

6.2           Termination by the Company for Cause.  The Company may terminate
the Executive’s employment for Cause at any time during the Term by giving
written notice to the Executive of the Company’s intention to terminate his
employment for Cause.  In the event of a termination for Cause, the Executive
shall be entitled, in lieu of any other compensation and benefits whatsoever, to
the following:

7


--------------------------------------------------------------------------------


(a)                                  any earned and non-paid Installment of Base
Salary at the rate in effect at the time of his termination through the date of
termination of employment;

(b)                                 reimbursement of expenses incurred but not
paid prior to such termination of employment; and

6.3           Termination by the Company Without Cause.  Notwithstanding any
other provision of this Agreement, the Company may terminate the Executive’s
employment without Cause, other than due to death or Disability, at any time
during the Term by giving thirty (30) days’ written notice to the Executive or
payment in lieu of notice. In the event that the Company terminates the
Executive’s employment without Cause, the Executive shall be subject to and
shall be entitled, in lieu of any other compensation and benefits whatsoever,
to:

(a)                                  in addition to any earned and non-paid
Installment of Base Salary at the rate in effect at the time of his termination
through the date of termination of employment, an amount equal to twelve (12)
months of Executive’s Base Salary in effect at the time of termination.

(I)                                    the forgoing amount (set out in Section
6.3 (a) above) shall be paid to Executive in equal monthly payments during the
Restriction Period.  The first of the monthly payments shall be made upon
satisfaction of the conditions set forth in Section 8.3;

(b)                                 reimbursement for expenses incurred but not
paid prior to such termination of employment.

(c)                                  such rights to other payments and benefits
as may be provided in applicable plans and programs of the Company, including
the LTIP, according to the terms and conditions of such plans and programs; and

(d)                                 Executive shall be subject to the Restricted
Area and the Restriction Period provision set

8


--------------------------------------------------------------------------------


forth herein in Sections 1.19 and 1.20 respectively.

6.4           Termination by the Executive for Good Reason.  The Executive may
terminate his employment for Good Reason by giving written notice to the Company
of the Executive’s intention to terminate his employment for Good Reason. Such
written notice shall describe with reasonable specificity (a) the particular
act, acts, or omission that provides the basis for the Executive’s termination
for Good Reason; and (b) one or more reasonable and acceptable remedy(ies) for
such act, acts or omission. The Company shall be given thirty (30) calendar days
from the receipt of such notice to cure such act, acts, or omission as stated in
the foregoing notice.    During such cure period, the Executive shall continue
to perform as set forth herein. If after thirty (30) calendar days, the Company
is unable to cure such act, acts, or omission that was the written basis for
termination by the Executive for Good Reason the Executive shall terminate his
employment with the Company under this Section 6.4.  In the event of a
termination for Good Reason, the Executive shall be entitled, in lieu of any
other compensation and benefits whatsoever, to the following:

(a)                                  in addition to any earned and non-paid
Installment of Base Salary at the rate in effect at the time of his termination
through the date of termination of employment, an amount equal to three (3)
months of Executive’s Base Salary in effect at the time of termination.

(I)                                    the forgoing amount (set out in Section
6.4 (a) above) shall be paid to Executive in equal monthly payments during the
Restriction Period.  The first of the monthly payments shall be made upon
satisfaction of the conditions set forth in Section 8.3;

(b)                                 reimbursement for expenses incurred but not
paid prior to such termination of employment;

(c)                                such rights to other payments and benefits as
may be provided in applicable plans and programs of the Company, including the
LTIP, according to the terms and conditions of such plans and programs; and

9


--------------------------------------------------------------------------------


(d)                                 Executive shall be subject to the Restricted
Area and the Restriction Period provision set forth herein in Sections 1.19 and
1.20 respectively.

6.5           Termination by the Executive Without Good Reason.  The Executive
may terminate his employment on his own initiative at any time and for any
reason upon thirty (30) days’ prior written notice to the Company.  In the event
of a termination without Good Reason, the Executive shall be entitled, in lieu
of any other compensation and benefits whatsoever, to the following:

(a)                                  any earned and non-paid Installment of Base
Salary at the rate in effect at the time of his termination through the date of
termination of employment;

(b)                                 reimbursement of expenses incurred but not
paid prior to such termination of employment; and

(c)                                  Executive shall be subject to the
Restricted Area and the Restriction Period provisions set forth herein in
Sections 1.19 and 1.20 respectively.

6.6           Expiration.  Upon expiration of the Term, the Executive shall not
be entitled to any additional compensation after the expiration thereof, but
such termination of employment shall not otherwise affect accrued but unpaid
compensation, benefits, bonus, or otherwise provided under this Agreement or
pursuant to any Company plan or program.

7.             CHANGE IN CONTROL; BUY-OUT OPTION.

7.1           Buyout Termination.  The Company shall give the Executive at least
ninety (90) calendar days’ notice of any pending Change in Control.  Within
thirty (30) calendar days of receiving notice of a pending Change in Control,
the Executive shall have the option, in his sole and absolute discretion, to
terminate this Agreement by delivering written notice to the Company (“Buy-Out
Termination”).  A Buy-Out Termination pursuant to this Section 7 shall be
effective upon the consummation, or closing, of the transaction(s) that will
result in the Change in Control.

10


--------------------------------------------------------------------------------


7.2           Buyout Payment. Upon a Buyout Termination pursuant to this Section
7, the Executive shall be entitled to all earned but unpaid Base Salary and all
accrued but unpaid benefits provided under this Agreement or pursuant to any
Company plan or program.  In addition to the foregoing, the Company shall pay
the Executive a Buyout Payment in an amount equal to twelve (12) months of
Executive’s Base Salary in effect at the time of the Buyout Payment plus a bonus
in the amount of six (6) months of Executive’s Base Salary in effect at the time
of the Buyout Payment.  One hundred percent (100%) of the foregoing payment
shall be made by the Company to the Executive in a lump sum upon satisfaction of
the conditions set forth in Section 8.3.

8.             CONDITIONS TO PAYMENTS UPON TERMINATION.

8.1           Timing of Payments.  Unless otherwise provided herein, any
payments to which the Executive shall be entitled pursuant to Sections 6
(excluding Section 6.2) or 7 shall be payable upon the satisfaction of the
conditions set forth in Subsection 8.3.

8.2           No Mitigation; No Offset.  Notwithstanding any contrary provision
contained herein, so long as the Executive’s employment terminates in accordance
with Sections 6 or 7 of this Agreement, the exclusive remedies available to the
Executive shall be the amounts due under Sections 6 or 7, which are in the
nature of severance payments, or liquidated damages, or both, and are not in the
nature of a penalty. The Executive shall have no duty to mitigate, and there
shall be no offset against amounts due to the Executive on account of any
remuneration attributable to any subsequent employment that the Executive may
obtain after termination of this Agreement. In the event of a termination of
this Agreement, neither Party shall publish in any way or make any negative
comment or statement about the other Party or concerning the reasons for such
termination. The provisions of this Subsection 8.2 shall survive the expiration
or earlier termination of this Agreement.

8.3           General Release.  No payments or benefits payable to the Executive
upon the termination of his employment pursuant to Sections 6 (excluding Section
6.2) or 7 of this Agreement shall be made to the Executive unless and until he
executes a general release substantially in the form attached hereto as Exhibit
“A”.

8.4           Compliance with the Agreement. Payments or benefits payable to the
Executive upon the termination of his employment pursuant to Sections 6 or 7 of
this Agreement shall be made by the Company to the Executive in reliance upon
the Executive’s compliance with any material, post-employment obligation
contained in this Agreement, including, without limitation, those obligations
contained in Sections 10 and 11 of this Agreement.

11


--------------------------------------------------------------------------------


8.5           Continuing Obligations of the Executive. No act or omission by the
Executive in breach of this Agreement, including, without limitation, his
failure to execute the general release, shall be deemed to permit the Executive
to forego or waive such payments in order to avoid his obligations under
Sections 10 and 11 of this Agreement.

9.             INDEMNIFICATION.   The Company agrees that if the Executive is
made a party or is threatened to be made a party to any action, suit or
proceeding, whether civil, criminal, administrative or investigative (an
“Indemnifiable Action”), by reason of the fact that he is or was a director or
officer of the Company or is or was serving at the request of the Company as a
director, officer, member, employee or agent of another corporation or of a
partnership, joint venture, trust or other enterprise, including service with
respect to employee benefit plans, regardless of whether the basis of such
Indemnifiable Action is alleged action in an official capacity as a director,
officer, member, employee or agent, he shall be indemnified and held harmless by
the Company to the fullest extent permitted by Nevada law and the Company’s
by-laws and operating agreements, as applicable, as the same exist or may
hereafter be amended (but, in the case of any such amendment to the Company’s
by-laws and/or operating agreement(s), only to the extent such amendment permits
the Company to provide broader indemnification rights than the Company’s by-laws
and/or operating agreement(s) permitted the Company to provide before such
amendment), against all expense, liability and loss (including, without
limitation, attorneys’ fees, costs, judgments, fines, and amounts paid or to be
paid in settlement) reasonably incurred or suffered by the Executive in
connection therewith.

10.           NON-SOLICITATION AND NON-DISCLOSURE.

10.1         General.   The Parties understand and agree that the purpose of the
restrictions contained in this Section 10 is to protect the goodwill and other
legitimate business interests of the Company, and that the Company would not
have entered into this Agreement in the absence of such restrictions. The
Executive acknowledges and agrees that the restrictions are reasonable and do
not, and will not, unduly impair his ability to make a living after the
termination of his employment with the Company.

10.2         Non-Solicitation.   In consideration for this Agreement to employ
the Executive and the other valuable consideration provided for hereunder, the
Executive warrants and covenants that during the Term and during the Restriction
Period, if applicable, that Executive shall not unless acting on behalf of the
Company or on behalf of any Affiliate,  directly or indirectly, for himself or
any third party, or alone or as a member of a partnership, or as an officer,
director, shareholder or otherwise:

12


--------------------------------------------------------------------------------


(a)                                  call on, solicit, induce to leave and/or
take away, or attempt to call on, solicit, induce to leave and/or take away, any
of the customers of the Company, either for Executive’s own account or for any
third party;

(b)                                 call on, solicit and/or take away, any
potential or prospective customer of the Company, on whom the Executive called
or with whom Executive became acquainted during employment (either before or
during the Term), either for Executive’s own account or for any third party;
and/or

(c)                                  approach or solicit any employee or
independent contractor of the Company with a view towards enticing such person
to leave the employ or service of the Company, or hire or contract with any
employee or independent contractor of the Company, without the prior written
consent of the Company, such consent to be within the Company’s sole and
absolute discretion.

10.3         Non-Compete.   In consideration for this Agreement to employ the
Executive and the other valuable consideration provided for hereunder, the
Executive warrants and covenants that during the Term, Executive shall not
accept any position or affiliation with, or render any services to any Competing
Business. Further, Executive warrants and covenants that Executive, during the
Restriction Period, if applicable, shall not accept any position or affiliation
with, or render any services to any Competing Business within the Restricted
Area.

10.4         Non-Disclosure.   In consideration for this Agreement to employ the
Executive and the other valuable consideration provided for hereunder, the
Executive warrants and covenants that Executive shall not engage in the
following acts:

(a)                                  make known to any third party the names and
addresses of any of the customers of the Company, or any other information
pertaining to those customers; and/or

13


--------------------------------------------------------------------------------


(b)                                 make known to any third party any
Confidential Information.

10.5         Survival.   The Executive agrees that the provisions of this
Section 10 shall survive the termination of this Agreement by the Company with
or without Cause or by the Executive with or without Good Reason.

11.           CONFIDENTIAL INFORMATION AND COMPANY PROPERTY.

11.1         Confidential Information.   The Executive understands and
acknowledges that Confidential Information constitutes a valuable asset of the
Company and its Affiliates and may not be converted to the Executive’s own or
any third party’s use by the Executive. Accordingly, the Executive hereby agrees
that he shall not directly or indirectly, during the Term or any time
thereafter, disclose any Confidential Information intentionally to any Person
not authorized by the Company to receive such Confidential Information. The
Executive further agrees that he shall not directly or indirectly, during the
Term or any time thereafter, use or make use of any Confidential Information in
connection with any business activity other than that of the Company. The
Parties acknowledge and agree that this Agreement is not intended to, and does
not, alter either the Company’s rights or the Executive’s obligations under any
applicable laws regarding trade secrets and unfair trade practices.

11.2         Company Property.  All Company Property is and shall remain
exclusively the property of the Company. Unless authorized in writing to the
contrary, the Executive promptly shall deliver to the Company upon termination
or expiration of this Agreement, or at any other time the Company reasonably may
so request, all Company Property that the Executive has in his possession.

11.3         Required Disclosure.  In the event the Executive is required by law
or court order to disclose any Confidential Information or to produce any
Company Property, the Executive promptly shall notify the Company of such
requirement and provide the Company with a copy of any court order or of any law
that requires such disclosure and, if the Company so elects, to the extent
permitted by law, give the Company an adequate opportunity, at its own expense,
to contest such law or court order prior to any such required disclosure or
production by the Executive.

11.4         Survival.   The Executive agrees that the provisions of this
Section 11 shall survive the termination of this Agreement.

12.           MUTUAL ARBITRATION AGREEMENT.  Except for disputes relating to
Worker’s Compensation claims of the Executive, any and all disputes that may
arise between the Parties, which shall include but are not limited to any

14


--------------------------------------------------------------------------------


employment related claim whether based on statute or common law and/or disputes
relating to this Agreement, shall be resolved by arbitration administered by the
American Arbitration Association under its National Rules for Resolution of
Employment Disputes or other applicable rules or as otherwise mutually agreed to
by the Parties.  Any arbitration under this paragraph shall take place in Las
Vegas, Nevada and shall be governed by the procedural and substantive law of
Nevada.  However, nothing herein shall preclude or prohibit the Company or the
Executive from seeking or obtaining injunctive relief in court.

13.           NOTICES.  All notices, demands and requests required or permitted
to be given to either Party under this Agreement shall be in writing and shall
be deemed to have been given when delivered personally or sent by certified or
registered mail, postage prepaid, return receipt requested, duly addressed to
the Party concerned at the address indicated below or to such changed address of
which such Party may subsequently give written notice:

If to the Company:

 

Black Gaming LLC

 

Attn.

Mr. Robert R. Black, Sr.

 

 

10777 West Twain Avenue

 

 

Las Vegas, Nevada 89135

 

 

 

With a copy to:

 

Black, LoBello & Sparks

 

Attn.

Tisha Black-Chernine, Esq.

 

 

10777 West Twain Avenue

 

 

Las Vegas, Nevada 89135

 

 

 

 

 

 

If to the Executive:

 

 

 

 

 

 

 

 

 

14.           ASSIGNMENT. Executive understands that his employment, or
continued employment, is consideration for the Non-Competition, Non-Disclosure
and Non-Solicitation Covenants contained herein in Section 10 of this Agreement.
Executive also understands and agrees that in consideration of the payment of
ONE HUNDRED DOLLARS ($100.00), which Executive has received upon execution of
this Agreement, the Non-Competition Covenants in Section 10 of this Agreement
shall be assignable by Company as set forth herein. Further, it is understood
that the Executive may not assign any rights or delegate any duties under this
Agreement.

15.           BENEFICIARIES/REFERENCES.  The Executive shall be entitled to
select a beneficiary or beneficiaries to receive any compensation or benefit
payable

15


--------------------------------------------------------------------------------


hereunder following the Executive’s death and may change such election by giving
the Company written notice thereof pursuant to this Agreement.  In the event of
the Executive’s death or a judicial determination of his incompetence, reference
in this Agreement to the Executive shall be deemed, where appropriate, to refer
to his beneficiaries, estate or other legal representative.

16.           SURVIVORSHIP.  The respective rights and obligations of the
Parties hereunder shall survive the expiration or earlier termination of this
Agreement to the extent necessary to the intended preservation of such rights
and obligations. The provisions of this Section 16 are in addition to the
survivorship provisions of any other section of this Agreement.

17.           REPRESENTATIONS AND WARRANTIES OF THE EXECUTIVE.  The Executive
hereby represents and warrants that he has the full legal capacity to enter into
this Agreement and that there is no agreement to which he is a party or
beneficiary that would prevent, contravene or otherwise adversely impact the
Executive’s ability to comply with the terms and obligations set forth herein.

18.           REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company hereby
represents and warrants to the Executive that there is no agreement to which it
is a party or beneficiary that would prevent, contravene or otherwise adversely
impact the Company’s ability to comply with the terms and obligations set forth
herein.  As of the Effective Date, the Company further represents and warrants
to the Executive that upon execution of this Agreement, this Agreement shall
become a binding obligation of the Company and shall be enforceable against it
in accordance with its terms, except as may be limited by laws generally
affecting the enforcement of contracts.  The Company further represents and
warrants that the Company is a limited liability company, duly organized and
incorporated, validly existing and in good standing under the laws of the State
of Nevada and is duly qualified and in good standing in such other jurisdictions
wherein the nature of the business transacted by it or property owned by it
makes such qualification necessary.  The Company has the valid limited liability
company power to enter into and perform all of its obligations under this
Agreement, and this Agreement has been authorized by all necessary limited
liability company action.

19.           ENTIRE AGREEMENT.  This Agreement contains the entire agreement
between the Parties concerning the subject matter hereof and supersedes all
prior agreements, understandings, discussions, negotiations and undertakings,
whether written or oral, express or implied, between the Parties with respect
hereto. No representations, inducements, promises or agreements that are not set
forth herein shall be of any force or effect.

16


--------------------------------------------------------------------------------


20.           ASSIGNABILITY; BINDING NATURE.  This Agreement shall be binding
upon and inure to the benefit of the parties and their respective successors,
heirs and assigns; provided, however, that no rights or obligations of the
Executive under this Agreement may be assigned or transferred by the Executive,
other than rights to compensation and benefits hereunder, that may be
transferred only by will or operation of law and subject to the limitations of
this Agreement.

21.           AMENDMENT OR WAIVER.  No provision in this Agreement may be
amended or waived unless such amendment or waiver is agreed to in writing,
signed by both Parties. No waiver by one Party of any breach by the other Party
of any condition or provision of this Agreement to be performed by such other
Party shall be deemed a waiver of a similar or dissimilar condition or provision
at the same or any prior or subsequent time.

22.           SEVERABILITY.  In the event that any provision or portion of this
Agreement, except Section 6, Section 7 and Section 10, shall be determined to be
invalid or unenforceable for any reason, in whole or in part, the remaining
provisions of this Agreement shall be unaffected thereby and shall remain in
full force and effect to the fullest extent permitted by law. If Section 6,
Section 7 or Section 10 is determined to be invalid or unenforceable for any
reason, in whole or in part, either Party may terminate this Agreement without
further obligations or duties hereunder.

23.           GOVERNING LAW.  To the extent not otherwise expressly stated
herein, any and all dispute resolution shall be governed by and construed and
interpreted in accordance with the procedural and substantive laws of the State
of Nevada without reference to the principles of conflict of laws thereof.

24.           HEADINGS.  The headings of the sections and subsections contained
in this Agreement are for convenience only and shall not be deemed to control or
affect the meaning or construction of any provision of this Agreement.

25.           COUNTERPARTS.  This Agreement may be executed in counterparts,
including facsimile counterparts, each of which shall be deemed an original and
all of which shall constitute one and the same Agreement with the same effect as
if all Parties had signed the same signature page. Any signature page of this
Agreement may be detached from any counterpart of this Agreement and reattached
to any other counterpart of this Agreement identical in form hereto but having
attached to it one or more additional signature pages.

26.           ACKNOWLEDGMENT.  The Executive represents and acknowledges that he
has carefully read this Agreement in its entirety, understands the terms and
conditions contained herein, has had the opportunity to review this Agreement
with

17


--------------------------------------------------------------------------------


legal counsel of his own choosing and has not relied on any statements made by
the Company or its legal counsel as to the meaning of any term or condition
contained herein or in deciding whether to enter into this Agreement, and is
entering into this Agreement knowingly and voluntarily.

27.           ATTORNEYS’ FEES. In the event an action, claim or suit is brought
to enforce the terms of this Agreement or to collect damages claimed as a result
of a breach of this Agreement, the prevailing party shall be entitled to recover
its reasonable attorneys’ fees, costs and all other expenses reasonably
associated with the enforcement of this Agreement.

28.           GAMING INVESTIGATION.  In the event the Executive is required to
apply for and obtain any license, permit, approval, authorization, registration,
finding of suitability, or otherwise from any Gaming Authority necessary for the
conduct of the Executive’s business on behalf of the Company (collectively, the
“Approvals”), then the Company shall pay all costs and expenses of any nature
whatsoever, including reasonable attorneys’ fees, in connection with such
Approvals, including, without limitation, any costs and expenses of any nature
whatsoever associated with the investigation of the Executive by any Gaming
Authority.

29.           TOLLING. In the event Executive breaches any of the covenants
contained herein and Company seeks compliance with those covenants by judicial
proceedings, the time periods during which Executive is restricted by said
covenants shall be extended by the time during which the Executive is found by a
court of competent jurisdiction to have been in breach of said covenants.

30.           LIMITATION OF RESTRICTIONS.  It is the intention of the parties
hereto that the potential restrictions on Executive’s future employment and
communications imposed by Sections 10 and 11 of this Agreement be reasonable in
both duration and geographic scope and in all other respects. If for any reason
any court of competent jurisdiction shall find any of the provisions of Sections
10 and 11 unreasonable in duration or geographic scope or otherwise, the parties
agree that the restrictions and prohibitions contained therein shall be reduced
or limited so as to be effective to the fullest extent allowable under
applicable law.

[Signatures appear on the following page.]

18


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

BLACK GAMING, LLC,

a Nevada limited liability company.

 

 



 

By:

 

Robert “Randy” Black, Sr.

Its:

 

Managing Member

 

 

 

 

 

 

 

 

By:

 

Jason Goudie

 

19


--------------------------------------------------------------------------------


EXHIBIT A

GENERAL RELEASE

1. I,                                                   (the “Executive”), for
and in consideration of certain payments to be made and the benefits to be
provided to me under Section 8 of my Employment Agreement dated as of
                                   (the “Employment Agreement”) with BLACK
GAMING, LLC (the “Company”), and conditioned upon such payments and provisions,
do hereby REMISE, RELEASE, AND FOREVER DISCHARGE the Company and each of its
parents, subsidiaries and affiliates, their officers, directors, shareholders,
partners, members, employees, attorneys and agents, their respective successors
and assigns, heirs, executors and administrators (hereinafter collectively
included within the term the “Company”), acting in any capacity whatsoever, of
and from any and all manner of actions and causes of actions, suits, debts,
claims and demands whatsoever in law or in equity, which I ever had, now have,
or hereafter may have, or which my heirs, executors or administrators hereafter
may have, by reason of any matter, cause or thing whatsoever from the beginning
of my employment with the Company to the date of these presents arising from or
relating in any way to my employment relationship and the termination of my
employment relationship with the Company, including but not limited to, any
claims which have been asserted, could have been asserted, or could be asserted
now or in the future under any federal, state or local laws, including any
claims under the Age Discrimination in Employment Act (“ADEA”), 29 U.S.C. §621
et seq., Americans with Disabilities Act (“ADA”), 42 U.S.C. §2000e et seq.,
Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e et seq., any
contracts between the Company and me and any common law claims now or hereafter
recognized and all claims for counsel fees and costs; provided, however, that
this General Release shall not apply to any entitlements under the terms of the
Employment Agreement or under any other plans or programs of the Company in
which I participated and under which I have accrued and become entitled to a
benefit.

2. I hereby agree and recognize that my employment by the Company was
permanently and irrevocably severed on                   , and the Company has
no obligation, contractual or otherwise to me to hire, rehire or re-employ me in
the future. I acknowledge that the terms of the Employment Agreement provide me
with payments and benefits which are in addition to any amounts to which I
otherwise would have been entitled.

3. I hereby agree and acknowledge that the payments and benefits provided by the
Company are to bring about an amicable resolution of my employment arrangements
and are not to be construed as an admission of any violation of any federal,
state or local statute or regulation, or of any duty owed by the Company and
that this Agreement and General Release is made voluntarily to provide an
amicable resolution of my employment relationship with the Company and the
termination of the Employment Agreement.

20


--------------------------------------------------------------------------------


4. I hereby certify that I have read the terms of this General Release, that I
have been advised by the Company to discuss it with my attorney, and that I
understand its terms and effects. I acknowledge, further, that I am executing
this General Release of my own volition with a full understanding of its terms
and effects and with the intention of releasing all claims recited herein in
exchange for the consideration described in the Employment Agreement, which I
acknowledge is adequate and satisfactory to me. None of the above-named parties,
nor their agents, representatives, or attorneys have made any representations to
me concerning the terms or effects of this General Release other than those
contained herein.

5. I hereby acknowledge that I have been informed that I have the right to
consider this General Release for a period of 21 days prior to execution. I also
understand that I have the right to revoke this General Release for a period of
seven days following execution by giving written notice to the Company.

Intending to be legally bound hereby, I execute the foregoing General Release
this                day of                           , 20       .

Witness

 

 

 

 

 

Executive

 

 

 

 

 

 

Jason Goudie

 

21


--------------------------------------------------------------------------------